Citation Nr: 0721359	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for psychiatric disability, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The Board notes that in a VA Form 9 submitted in February 
2005, the veteran requested a Board hearing in Washington, 
D.C., although the record reflects that he is currently 
incarcerated in North Carolina and serving a life sentence.  
In any event, in a VA Form 9 submitted in June 2006, he 
indicated that he did not want a Board hearing.  Accordingly, 
his request for a Board hearing is considered withdrawn.

The record also reflects that the veteran submitted evidence 
in support of his appeal after the case was received at the 
Board.  His representative has waived the veteran's right to 
have this evidence initially considered by the RO.


FINDINGS OF FACT

1.  In an unappealed Board decision in February 2000, the 
Board denied the veteran's claim to reopen his claim for 
service connection for psychiatric disability, to include 
PTSD.

2.  The evidence received since the February 2000 rating 
decision is either cumulative of the evidence previously of 
record or is not sufficient, by itself or when considered 
with the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for service connection for psychiatric disability, to 
include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5103A(f).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently held that, in a claim to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The originating agency provided the veteran with the notice 
required under the VCAA through letters mailed in June 2003 
and October 2003.  In the October 2003 letter, the 
originating agency informed the veteran why his earlier 
claims had been denied and that to substantiate his claim to 
reopen, he needed to provide a doctor's statement which 
showed a plausible link between the post-service diagnosis of 
the veteran's current psychiatric condition and service.  The 
record also reflects that he was provided the notice required 
by Dingess in a letter mailed in March 2006.

The Board also notes that the veteran's service personnel and 
medical records have been obtained.  Social Security 
Administration records and extensive post-service medical 
evidence are also of record.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Although the 
veteran has not been afforded a VA examination in response to 
his claim to reopen, VA has no obligation to provide such an 
examination in response to a claim to reopen if new and 
material evidence has not been presented.  See 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA.

Following the receipt of all pertinent evidence at the RO, 
the RO readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim 
to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans claims has subsequently held that the 
Justus credibility rule is not "boundless or blind;" if the 
newly submitted evidence is "inherently false or untrue," the 
Justus credibility rule does not apply.  Duran v. Brown, 7 
Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

In an unappealed decision of February 2000, the Board denied 
reopening of the veteran's claim for service connection for 
psychiatric disability because new and material evidence had 
not been presented.  The evidence of record at the time of 
this decision included no medical evidence showing that the 
veteran had been diagnosed with PTSD, no medical evidence of 
any acquired psychiatric disorder in service or until 1975, 
and no medical evidence linking the veteran's schizophrenia 
to his military service.  

The veteran has submitted records pertaining to Article 15 
proceedings in July 1973 in support of his claim to reopen.  
The records show that he was punished for failing to go to 
his appointed place of duty without authority.  These records 
simply show that the veteran failed to follow a lawful order.  
They include no reference to any mental disorder and do not 
in any way support the veteran's claim for service 
connection. 

The evidence added to the record includes no medical evidence 
showing that the veteran has been diagnosed with PTSD, no 
medical evidence of any acquired psychiatric disorder in 
service or until 1975, and no medical evidence linking the 
veteran's currently diagnosed psychiatric disorder, 
schizophrenia, to his military service.  While the veteran 
currently claims that he has PTSD and/or schizophrenia as a 
result of stressors encountered in service, he submitted 
similar statements in support of earlier claims.  Therefore, 
his statements are not new.  Moreover, his statements are not 
material because lay persons, such as the veteran, are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

In sum, none of the evidence added to the record tends to 
show that the veteran has PTSD, that he had any acquired 
psychiatric disorder within one year of his discharge from 
service or that his current psychiatric disability is 
etiologically related to service.  Therefore, none of the 
evidence added to the record is material.  Accordingly, 
reopening of the claim for service connection for psychiatric 
disability is not in order.


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to for psychiatric 
disability, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


